UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1734


STEPHEN EARL,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee,

          and

UNITED STATES V.A.; SLOAN D. GIBSON, Acting Secretary of
V.A.; JAMES CRANDELL, VA Employee; DENNIS MCCLAINE, VA
Employee; LONNIE HATTON, VA Employee; JOE SOVATOS, VA
Employee; E. DOUGLAS BRADSHAW, JR., VA Employee; TISHA
BALKNELL, VA Employee,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-cv-00115-F)


Submitted:   February 23, 2017              Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Cedric R. Perry, PERRY & ASSOCIATES, Rocky Mount, North
Carolina, for Appellant.     John Stuart Bruce, United States
Attorney, G. Norman Acker, III, Kimberly A. Moore, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Stephen Earl appeals the district court’s order granting

summary   judgment   to   the   Government     on   his    action   under   the

Federal Tort Claims Act.        We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.         Earl v. United States, No. 5:14-

cv-00115-F    (E.D.N.C.   May   31,   2016).        We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                      3